Citation Nr: 1138122	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran performed verified active duty from September 1985 to February 1986 and from December 2003 to March 2005.  The Veteran also had Reserve and National Guard service and retired in February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

Congressional inquiries regarding the status of the appeal were received in 2010.  In the April 2011 appellant's brief, the representative waived RO consideration of any evidence submitted after certification.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The Veteran does not have a hearing loss disability for VA purposes.  


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated by active service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  Correspondence dated in March 2006 provided notice how VA assigns disability ratings and effective dates.  The claim was readjudicated in the October 2007 statement of the case.  

VA also satisfied its duty to assist.  The claims file contains service treatment records and VA records.  The Veteran was provided VA examinations in June 2005 and May 2006.  The examinations are adequate and the Board finds no basis for requesting additional examination at this time.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  

Analysis

In December 2006, the RO, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic diseases, including a sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish entitlement to service connection or service-connected aggravation for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  On VA examinations, he reported that while serving in Iraq he worked as a wireman on a communications team and was exposed to Howitzers, mortar fire, and incoming fire without the use of hearing protection.  Service records indicate that the Veteran served in the Southwest Asia Theater and was assigned to a field artillery unit with a military occupational specialty of wire systems installer.  His reports of noise exposure appear consistent with his military duties and as such, the Board concedes military noise exposure.

Notwithstanding evidence of in-service noise exposure, service connection requires that there be a current disability related to such exposure.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service treatment records contain audiometric findings dated in June 1985, March 1989, November 1992, February 1998, and December 2003.  Review of these test results does not show a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The Veteran was seen in March 2004 with complaints of clogged ears and muffled hearing.  He was diagnosed with a viral upper respiratory infection.  

Regardless of in-service test results, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

On VA examination in June 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
20
LEFT
5
10
10
15
15

Speech recognition was reported as 96 in the right ear and 100 percent in the left ear.  The examiner noted that hearing was within normal limits at 500 to 4000 Hertz bilaterally, with the exception of a mild hearing loss at 4000 Hertz for the right ear only.  Word recognition was within normal limits bilaterally.  

On VA examination in May 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
-5
5
20
LEFT
5
10
5
5
15

Speech recognition was reported as 96 in both ears.  The examiner stated that hearing was within normal limits for the four frequency average of 1000, 2000, 3000, and 4000 Hertz bilaterally.  Word recognition was within normal limits for both ears.  The examiner further stated that results were considered valid for rating purposes and thresholds were the same or improved from a year ago.  

The Veteran is competent to report decreased hearing or other hearing difficulties.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).   As a layperson, however, he is not competent to diagnose a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On review, objective evidence of record does not show a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Accordingly, service connection may not be granted.  Brammer.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

The Veteran is advised that he may reopen his claim by submitting medical evidence showing that he currently meets VA's criteria for a hearing loss disability, and that any such hearing loss is related to service.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


